Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 10/19/2022, which are in response to USPTO Office Action mailed 07/19/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Objections
Claim 23 is objected to because of the following informalities. The claim recites “a robotic vehicle comprising a platform comprising comprising a motor for translating the robotic vehicle through an environment”. The repeated word “comprising” should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-28, 30-36, 39-40, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Negishi (US 2015/0148956 A1, hereinafter referred to as Negishi).
Regarding claim 23, Negishi teaches: A method of operating a robotic vehicle comprising a platform comprising comprising a motor for translating the robotic vehicle through an environment by a controller, the method comprising ([0002], a robot control method and apparatus capable of learning a trajectory for a robot; [0031], the actuators 201 to 206 including electric motors 211 to 216; [0033], the servo control unit outputs commands to the electric motors based on the commanded trajectory such that the positions of the robot move according to the commanded trajectory; Fig. 1, the robot vehicle 100 contains a platform with a motor that moves it through its surrounding environment):
during an operation of a plurality of operations ([0043], a plurality of units of the robot control apparatus perform a plurality of operations):
causing, in a teacher-assisted trial, the robotic vehicle to execute an action along a first trajectory in accordance with a first control signal determined based on a sensory input, wherein the first trajectory comprises a path for the robotic vehicle to navigate through the environment ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot vehicle according to the input commanded trajectory; Fig. 1, the robot vehicle 100 moves through its surrounding environment on a first trajectory, for example the dashed line trajectory with points p1 to p4);
learning a first interrelationship between the sensory input and a state of the controller based at least in part on the teacher-assisted trial ([0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot vehicle according to the input commanded trajectory and outputs an actual trajectory as an operation result; [0044], a trajectory error is calculated between the actual trajectory and the target trajectory; here, the first interrelationship is the first error determined by using information from the sensor input, the initial trajectory, and the state of the controller (which controls the actual trajectory output)); 
conveying information related to the first interrelationship to the controller ([0044], a trajectory error calculation unit calculates an error between an actual trajectory and the target trajectory; [0043], the robot control apparatus is the controller and it includes the trajectory error calculation unit; here, the error (first interrelationship) is conveyed to the controller);
updating one or more parameters of the controller in accordance with the information ([0126], when the evaluation value of the trajectory error becomes better than the evaluation value stored in the storage unit, the commanded trajectory used in this situation is stored, and thus the stored commanded trajectory is updated to a better commanded trajectory; here, the commanded trajectory (i.e. parameters of the controller) is updated to reduce the error between the initial and actual trajectories); and
during a subsequent operation of the plurality of operations ([0043], a plurality of units of the robot control apparatus perform a plurality of operations and subsequent operations):
causing the robotic vehicle to execute the action along a second trajectory in accordance with a second control signal determined based at least in part on the sensory input, and the execution of the action along the second trajectory is characterized by a second interrelationship ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined); and
displacing the second trajectory closer to a target trajectory based at least in part on the updated one or more parameters of the controller ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; here, the second trajectory is the actual trajectory that has been the result of iterations to reduce the error between the target trajectory and the actual trajectory; reducing error means displacing the iterated actual trajectory closer to the target trajectory).

Regarding claim 24, Negishi further teaches: The method of claim 23, wherein: the information includes a performance measure comprising a distance between the first trajectory and the target trajectory ([0044], a trajectory error (performance measure) is calculated between the actual trajectory (first trajectory) and the target trajectory; [0057], the target trajectory x is defined by positions; [0121], the target trajectory x may be a target trajectory of a position/posture of a hand of the robot and the actual trajectory y may be an actual trajectory thereof; here, the error between an actual position and a target position is a distance).

Regarding claim 25, Negishi further teaches: The method of claim 24, wherein: the performance measure comprises a first probability parameter between the first trajectory and the target trajectory ([0044], a trajectory error (performance measure) is calculated between the actual trajectory (first trajectory) and the target trajectory; here, a large error value indicates a low probability that the first trajectory will follow the target trajectory with any accuracy).

Regarding claim 26, Negishi further teaches: The method of claim 23, wherein: the controller is configured for operation in accordance with a supervised learning process configured based on a teaching signal ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).; and
the first control signal comprises a combination of a second layer output and a teaching signal provided to the robotic device ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; here, the teaching signal and command for following the target trajectory make up the first control signal to follow the commanded trajectory, which results in the actual trajectory).

Regarding claim 27, Negishi further teaches: The method of claim 23, wherein: the operation and another operation occur at a part of an online learning process wherein within a given time period, the robot may receive a teaching input, modify the learning process based on the teaching input and the learning process configuration, and subsequently navigate a trajectory based on the modified learning process ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; here, the operations can be performed online during robot operations to modify the trajectory and learning process).

Regarding claim 28, Negishi further teaches: The method of claim 23, wherein the learning the first interrelationship comprises a feature detection process ([0032], the position of the robot vehicle can be measured using a camera and the actual trajectory may be determined thereby; [0044], the system determines the error between the actual and target trajectories; here, camera input must use feature detection to determine the position of the robot vehicle to then determine an error value).

Regarding claim 30, Negishi further teaches: The method of claim 23, wherein the teacher-assisted trial comprises demonstration of a target trajectory  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).

Regarding claim 31, A robotic vehicle comprising ([0002], a robot control method and apparatus capable of learning a trajectory for a robot; Fig. 1, the robot vehicle 100 moves through its surrounding environment):
a platform comprising a motor for translating the robotic vehicle through an environment  ([0033], the robot platform includes motors to control the robot movement; [0031], the actuators 201 to 206 including electric motors 211 to 216; [0033], the servo control unit outputs commands to the electric motors based on the commanded trajectory such that the positions of the robot move according to the commanded trajectory; Fig. 1, the robot vehicle 100 contains a platform with a motor that moves it through its surrounding environment);
a sensor 0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory;
a controller configured to ([0011], the system includes a control unit):
cause, in a teacher-assisted trial, the robotic vehicle to execute an action utilizing the motor to navigate the platform along a first trajectory in accordance with a first control signal determined based on a sensory input from the sensor, wherein the first trajectory comprises a path for the robotic vehicle to navigate through the environment ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot vehicle according to the input commanded trajectory; Fig. 1, the robot vehicle 100 moves through its surrounding environment on a first trajectory, for example the dashed line trajectory with points p1 to p4);
learn a first interrelationship between the sensory input and a state of the controller based at least in part on the teacher-assisted trial ([0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot vehicle according to the input commanded trajectory and outputs an actual trajectory as an operation result; [0044], a trajectory error is calculated between the actual trajectory and the target trajectory; here, the first interrelationship is the first error determined by using information from the sensor input, the initial trajectory, and the state of the controller (which controls the actual trajectory output));
convey information related to the first interrelationship to the controller ([0044], a trajectory error calculation unit calculates an error between an actual trajectory and the target trajectory; [0043], the robot control apparatus is the controller and it includes the trajectory error calculation unit; here, the error (first interrelationship) is conveyed to the controller);
update one or more parameters of the controller in accordance with the information ([0126], when the evaluation value of the trajectory error becomes better than the evaluation value stored int eh storage unit, the commanded trajectory used in this situation is stored, and thus the stored commanded trajectory is updated to a better commanded trajectory; here, the commanded trajectory (i.e. parameters of the controller) is updated to reduce the error between the initial and actual trajectories); and
during a subsequent operation of the plurality of operations ([0043], a plurality of units of the robot control apparatus perform a plurality of operations and subsequent operations):
cause the robotic vehicle to execute the action along a second trajectory in accordance with a second control signal determined based at least in part on the sensory input, and the execution of the action along the second trajectory is characterized by a second interrelationship ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined); and
displace the second trajectory closer to a target trajectory based at least in part on the updated one or more parameters of the controller ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; here, the second trajectory is the actual trajectory that has been the result of iterations to reduce the error between the target trajectory and the actual trajectory; reducing error means displacing the iterated actual trajectory closer to the target trajectory).

Regarding claim 32, Negishi further teaches: The apparatus of claim 31, further comprising a communications interface configured to receive an external input indicative of the target trajectory  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).

Regarding claim 33, Negishi further teaches: The apparatus of claim 32, wherein: the external input comprises a training control indication  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator);
the controller is further configured to operate a combiner process configured to produce a combined control indication based on the control indication and a teaching signal ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined); and
provision of the combined control indication is configured to generate motor commands to execute the action ([0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; see also [0033]).

Regarding claim 34, Negishi further teaches: The apparatus of claim 33, wherein the combiner process is characterized by an override transfer function wherein a non-zero value of the training control indication is configured to cause determination of the combined control indication independent from the control indication ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; [0054] and [0055], a PID compensator and transfer function are used to reduce error between the target trajectory and the iterated actual trajectories; the training trajectory, control indication, commanded trajectory, and actual trajectory are independently combined to determine a more accurate command function for the robot).

Regarding claim 35, Negishi further teaches: The apparatus of claim 33, wherein the combiner process is characterized by an additive transfer function ([0054] and [0055], a PID compensator and transfer function (additive transfer function) are used to reduce error between the target trajectory and the iterated actual trajectories during the combiner process).

Regarding claim 36, Negishi further teaches: The apparatus of claim 31, wherein the controller is configured for operation in accordance with a supervised learning process configured based on a teaching signal  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).

Regarding claim 39, Negishi teaches: A non-transitory computer-readable storage medium having a plurality of instructions stored thereon, the instructions being executable by a processing apparatus for navigating a robotic vehicle comprising a platform comprising a motor for translating the robotic vehicle through an environment, the instructions configured to, when executed by the processing apparatus, cause the processing apparatus to ([0002], a robot control method and apparatus capable of learning a trajectory for a robot; [0125], the system is realized by a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, the instructions being executable by a processing apparatus for navigating a robotic device; [0031], the actuators 201 to 206 including electric motors 211 to 216; [0033], the servo control unit outputs commands to the electric motors based on the commanded trajectory such that the positions of the robot move according to the commanded trajectory; Fig. 1, the robot vehicle 100 contains a platform with a motor that moves it through its surrounding environment)):
cause, in a teacher-assisted trial, the robotic vehicle to execute an action along a first trajectory in accordance with a first control signal determined based on a sensory input, wherein the first trajectory comprises a path for the robotic vehicle to navigate through the environment ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot vehicle according to the input commanded trajectory; Fig. 1, the robot vehicle 100 moves through its surrounding environment on a first trajectory, for example the dashed line trajectory with points p1 to p4);
learn a first interrelationship between the sensory input and a state of the controller based at least in part on the teacher-assisted trial ([0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot vehicle according to the input commanded trajectory and outputs an actual trajectory as an operation result; [0044], a trajectory error is calculated between the actual trajectory and the target trajectory; here, the first interrelationship is the first error determined by using information from the sensor input, the initial trajectory, and the state of the controller (which controls the actual trajectory output));
convey information related to the first interrelationship to the controller ([0044], a trajectory error calculation unit calculates an error between an actual trajectory and the target trajectory; [0043], the robot control apparatus is the controller and it includes the trajectory error calculation unit; here, the error (first interrelationship) is conveyed to the controller);
update one or more parameters of the controller in accordance with the information ([0126], when the evaluation value of the trajectory error becomes better than the evaluation value stored int eh storage unit, the commanded trajectory used in this situation is stored, and thus the stored commanded trajectory is updated to a better commanded trajectory; here, the commanded trajectory (i.e. parameters of the controller) is updated to reduce the error between the initial and actual trajectories); and
during a subsequent operation of the plurality of operations ([0043], a plurality of units of the robot control apparatus perform a plurality of operations and subsequent operations):
cause the robotic vehicle to execute the action along a second trajectory in accordance with a second control signal determined based at least in part on the sensory input, and the execution of the action along the second trajectory is characterized by a second interrelationship ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined); and
displace the second trajectory closer to a target trajectory based at least in part on the updated one or more parameters of the controller ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; here, the second trajectory is the actual trajectory that has been the result of iterations to reduce the error between the target trajectory and the actual trajectory; reducing error means displacing the iterated actual trajectory closer to the target trajectory).

Regarding claim 40, Negishi further teaches: The non-transitory computer-readable storage medium of claim 39, wherein the teacher-assisted trial comprises demonstration of the target trajectory  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).

Regarding claim 42, Negishi further teaches: The non-transitory computer-readable storage medium of claim 39, wherein the instructions further cause the processing apparatus to receive instructions from a teacher through a communications interface  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 37-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 2015/0148956 A1, referred to as Negishi), and further in view of Barajas et al. (US 2013/0245824 A1, hereinafter referred to as Barajas).
Regarding claim 29, Negishi further teaches: The method of claim 23, wherein the second trajectory varies from the first trajectory ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined).
	However, Negishi does not explicitly teach the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory.
Barajas teaches the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory ([0050], the tracking module searches for and extracts objects from the perceptual data as directed by learning; a behavior control module moves the robot to a target location or goal while avoiding obstacles; here, paths are learned to avoid obstacles and are relearned when they are incorrect (see also [0059])).
Negishi and Barajas are analogous art to the claimed invention since they are from the similar field of robotic device controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Negishi with the obstacle avoidance through iteration of Barajas to create a robotic device system where the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory.
The motivation for modification would have been to create a robotic device system where the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory in order to reduce collisions during runtime and thus have more effective routes for the robot to learn and follow. 

Regarding claim 37, Negishi further teaches: The apparatus of claim 31, wherein the sensor is a camera ([0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory).
However, Negishi does not explicitly teach wherein the sensor is configured to obtain a plurality of video frames at a frame rate.
Barajas teaches wherein the sensor is configured to obtain a plurality of video frames at a frame rate ([0020], a perceptual sensor may be positioned with respect to the robot and configured to film, video tape, image, and/or otherwise record the behavior of the robot; here, a video tape has a plurality of video frames at a frame rate).
Negishi and Barajas are analogous art to the claimed invention since they are from the similar field of robotic device controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Negishi with the sensors of Barajas to create a robotic device system the sensor is configured to obtain a plurality of video frames at a frame rate.
The motivation for modification would have been to create a robotic device system where the sensor is configured to obtain a plurality of video frames at a frame rate in order to improve the perception system of the robot to have a more effective control system. 

Regarding claim 38, Negishi-Barajas further teach: The apparatus of claim 37, wherein the learning the first interrelationship comprises a feature detection process (Negishi, [0032], the position of the robot vehicle can be measured using a camera and the actual trajectory may be determined thereby; [0044], the system determines the error between the actual and target trajectories; here, camera input must use feature detection to determine the position of the robot vehicle to then determine an error value).

Regarding claim 41, Negishi further teaches: The non-transitory computer-readable storage medium of claim 39, wherein the second trajectory varies from the first trajectory ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot vehicle according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot vehicle is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined).
	However, Negishi does not explicitly teach the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory.
Barajas teaches the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory ([0050], the tracking module searches for and extracts objects from the perceptual data as directed by learning; a behavior control module moves the robot to a target location or goal while avoiding obstacles; here, paths are learned to avoid obstacles and are relearned when they are incorrect (see also [0059])).
Negishi and Barajas are analogous art to the claimed invention since they are from the similar field of robotic device controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Negishi with the obstacle avoidance through iteration of Barajas to create a robotic device system where the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory.
The motivation for modification would have been to create a robotic device system where the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory in order to reduce collisions during runtime and thus have more effective routes for the robot to learn and follow. 
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art of record does not teach “a robotic vehicle comprising a platform comprising a motor for translating the robotic vehicle through an environment … execut[ing] an action along a first trajectory in accordance with a first control signal determined based on a sensory input, wherein the first trajectory comprises a path for the robotic vehicle to navigate through the environment.”
However, Examiner respectfully disagrees. Negishi teaches: a robotic vehicle comprising a platform comprising a motor for translating the robotic vehicle through an environment by a controller ([0002], a robot control method and apparatus capable of learning a trajectory for a robot; [0031], the actuators 201 to 206 including electric motors 211 to 216; [0033], the servo control unit outputs commands to the electric motors based on the commanded trajectory such that the positions of the robot move according to the commanded trajectory; Fig. 1, the robot vehicle 100 contains a platform with a motor that moves it through its surrounding environment). Here, the entire robot shown in figure 1 is the robotic vehicle, which is capable of movement and can be used for transporting goods (i.e. embodies a vehicle). The environment the robotic vehicle is translated through is the surroundings in which the robot is located. In figure 1, the environment is the space around the robotic vehicle 100 where the robotic vehicle moves through. The platform with a motor is shown in figure 1 by elements 211 to 216 as the motors, and the platform as the physical body of the robot including the base that supports the robot and translates the robotic vehicle through the environment.
Negishi also teaches: execut[ing] an action along a first trajectory in accordance with a first control signal determined based on a sensory input, wherein the first trajectory comprises a path for the robotic vehicle to navigate through the environment ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot vehicle can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot vehicle according to the input commanded trajectory; Fig. 1, the robot vehicle 100 moves through its surrounding environment on a first trajectory, for example the dashed line trajectory with points p1 to p4). Here, the camera measurements and user input are the sensed inputs which create a first control signal based on the first trajectory. The first trajectory can be, for example, the dashed line path in figure 1 made of points p1 to p4. When the robotic vehicle is given the first trajectory control signal, the robotic vehicle is controlled to navigate through its surrounding environment via the trajectory.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664